Citation Nr: 1601859	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  13-21 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) non-service-connected pension, to include whether the Veteran's income was excessive for the purpose of payment of VA non-service-connected pension from March 1, 2008, through December 31, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel



INTRODUCTION

The Veteran had active service from December 1972 to November 1975, and from November 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals  (Board) from a May 2013 decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises (COWC) in Milwaukee, Wisconsin.  In that decision, the COWC found that a valid debt of $75,107.00 was created on January 4, 2013, for the period from February 1, 2008, through December 31, 2012.  November 2011 Financial Status Reports (FSRs) indicated that, in contrast to his presumed unemployability on which VA pension was based,  he worked part-time and full-time during this period, earning employment income without notifying the Pension Management Center (PMC) of his change in occupational status at that time.  It was noted that the Veteran was sent letters, annually, advising him of his responsibility to notify the PMC of any such changes to his income.  In failing to do so, the COWC found that the Veteran acted in bad faith in the creation of this debt.

During the pendency of this appeal, the Veteran submitted statements indicating that he did not work in calendar year 2012.  In a document dated October 1, 2013, the Chairman of the COWC ordered the exclusion of any countable wages for the period of January 1, 2012, through December 31, 2012, so as to reduce the total amount of the overpayment.  A separate document, dated October 20, 2013, appears to indicate that the Veteran's debt was reduced by $22,867.00 so as to compensate for his lack of employment in calendar year 2012.  In any case, this decision will focus on entitlement to a waiver of overpayment from March 1, 2008, through December 31, 2011.


FINDINGS OF FACT

1.  The Veteran's countable income for VA purposes exceeded applicable income limits for the period at issue with regard to receipt of special monthly pension benefits; the Veteran's indebtedness was validly created.

2.  The Veteran acted in bad faith in the creation of the overpayment.


CONCLUSION OF LAW

The Veteran's countable income from March 1, 2008, through December 31, 2011, was excessive for receipt of VA non-service-connected pension benefits.  38 U.S.C.A. §§ 1502 , 1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.351 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

Notably, the VCAA does not apply to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 (2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 230 (2000).  The statute governing waiver claims, however, has its own notice provisions.  38 U.S.C.A. § 5302 (West 2014).  In a waiver of overpayment claim, the payee must be notified of his right to dispute the debt and request a waiver of the debt with a description of the procedures for submitting the application.  The Veteran was sent proper notice of the overpayment debt in question.  Accordingly, the notice provisions with regard to this appeal have been met.




Validity of the Debt

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2015).  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  See 38 C.F.R. § 1.956(a) (2015).

In this case, the Veteran was in receipt of VA disability pension from March 1, 2008, to December 31, 2011, based on the fact that he was unable to maintain employment due to his disabilities.  However, in 2013, VA discovered that the Veteran failed to report significant income for this period.  At the time of his initial award, the Veteran's disability pension award was based on assumed unemployability.  Per the Veteran's own report in 2011, he in fact worked full-time during the years of 2008, 2009, and 2010.  Salaries during these years ranged from $28,315.60-$38,011.25.  To put these figures into perspective, the income limit established by VA as a prerequisite to the receipt of non-service-connected pension benefits was $14,643.00 in 2008 for a Veteran with one dependent.

VA retroactively terminated the Veteran's pension as of March 1, 2008, and it was later determined that an award of pension from January 1, 2012, should continue, as the Veteran was not employed during that year.  Further, a September 2013 rating decision granted entitlement to pension effective May 2, 2013.  Nonetheless, the Veteran's failure to report additional income from 2008-2011 created an overpayment.  

Here, the Veteran has failed to demonstrate that he was, in fact, not employed during the period in question.  Accordingly, the Board concludes the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a).

Waiver of Overpayment

The Veteran seeks waiver of recovery of an overpayment of VA pension which was issued from March 1, 2008, through December 31, 2011.  The Veteran has offered few statements in support of his waiver claim, noting in July 2013 that his age and level of disability, to include fatigue resulting from hepatitis C and prostate cancer treatment, precluded any type of physical employment for which he is qualified by virtue of his educational and vocational background.

Even if the debt is deemed valid and properly created, the debtor still has the right to request waiver of collection of the debt, as long as a request for waiver is timely raised and recovery of the debt would be "against equity and good conscience."  
38 U.S.C.A. § 5302(a).  However, any indication of fraud, misrepresentation of a material fact, or bad faith on the part of any person having an interest in waiver of recovery of the overpayment will preclude waiver.  38 U.S.C.A. § 5302(c);
38 C.F.R. §§ 1.962(b), 1.963(a), 1.965(b).  It should be emphasized that only one of these elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of overpayment under 38 U.S.C.A. § 5302(c).  This parallels the "clean hands" doctrine familiar in equity cases: only if the claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  An indication of either "fraud, misrepresentation or bad faith" on the part of the claimant is found, a waiver is automatically precluded, and the principles of "equity and good conscience" will not be considered or analyzed.  See 38 C.F.R. § 1.963(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  "Bad faith" refers to "unfair or deceptive dealing by one who seeks to gain thereby at another's expense."  38 C.F.R. § 1.965(b)(2); see also Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007).  Although not undertaken with actual fraudulent intent, conduct by a claimant with intent to seek an unfair advantage, with knowledge of the likely consequences, and with resulting loss to the Government, is required for a showing of bad faith.  Id.  The Court held that VA's interpretation of the statutory term "bad faith" (requiring an affirmative showing that (1) the claimant's conduct was undertaken with intent to seek an unfair advantage, (2) with knowledge of the likely consequences, and (3) that resulted in a loss to the government) is consistent with the legislative intent of Congress and not plainly erroneous.  Id.   

A determination of bad faith is based on the circumstances that led to the overpayment, and the actions or omissions with respect to reporting the overpayment, as indicated by the evidence of record.  See East v. Brown, 8 Vet. App. 34, 40 (1995). 

In the evaluation of a waiver decision, the Board must consider all the specifically-enumerated elements applicable to a particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the Board may waive a portion of the debt.  See Jordan v. Brown, 10 Vet. App. 171 (1997).

Here, the Committee concluded that there was bad faith on the part of the Veteran in creating the indebtedness that would preclude waiver of recovery.  The Board agrees with the Committee's finding.  Although neither fraud nor misrepresentation of a material fact is shown in the present case, the Veteran clearly exhibited "bad faith" in the present case as defined by VA regulation and caselaw.  38 C.F.R. 
§ 1.965(b)(2).  He accepted VA pension benefits for the period at issue, even though he clearly knew he was not entitled to this money.  

There is no allegation from the Veteran, or evidence in the claims folder, to indicate that he notified VA that was not entitled to pension benefits during this period, despite repeated notices from VA explaining to him that he had to report any additional income.  His appeal in the present case demonstrates that he still intends to keep the sum at issue.  The Veteran knowingly received VA benefits to which he was not entitled, and did so with an intent to seek an unfair advantage, with knowledge of the likely consequences, and with a resulting loss to the government.  The evidence of record does not support any finding of education, language, or other barriers to understanding that he was not entitled to these benefits. 

Even if the Board were to find that the Veteran did inform VA of his change of status, which VA explicitly does not, the Veteran nonetheless does not explain why he accepted and retained tens of thousands of dollars in VA pension benefits to which he was not entitled.  His omission to report to the VA such a significant sum to which he was not entitled is indicative of bad faith in this case.  Moreover, the Veteran has not provided any explanation whatsoever to demonstrate that the debt is not valid, or that he is entitled to retain that sum.  The Veteran has not argued that he lacked knowledge of his responsibilities in this matter, nor of the likely consequences of his actions.  Here, VA provided benefits to which the Veteran was clearly not entitled, based on his assertion that he was unemployable.  This resulted in an undisputed loss to the government. 

Thus, it is determined that waiver of recovery of the overpayment of the Veteran's VA non-service-connected pension benefits for the period of March 1, 2008, through December 31, 2011, is precluded by a finding of bad faith on the part of the Veteran.  38 U.S.C.A. § 5107(b).  As the weight of the evidence is against this waiver claim based on a showing of bad faith, the Board will not further consider whether repayment would be against the standard of equity and good conscience.


ORDER

The appeal for a waiver of the recovery of an overpayment of VA disability pension from March 1, 2008, through December 31, 2011, is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


